Proceeding under article 78 of the Civil Practice Act to annul the determination of the Commissioner of Motor Vehicles of the State of New York, which revoked the petitioner’s operator’s license (Vehicle and Traffic Law, § 510, subd. 3, par. [e]) on the ground of gross negligence. By order of the Supreme Court, Nassau County, dated March 24, 1961, made pursuant to section 1296 of the Civil Practice Act, the proceeding has been transferred to this court for disposition. Determination confirmed, without costs. No opinion. Beldock, Acting P. J., Ughetta, Kleinfeld and Christ, JJ., concur; Pette, J., dissents and votes to annul the determination, with the following memorandum: In my opinion, there was no substantial evidence to support the determination that the petitioner was operating her motor vehicle in a grossly negligent manner at the time and place of the occurrence here involved.